Title: Thomas Boylston Adams to William Smith Shaw, 21 December 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					
						Dear William
						Philadelphia 21st: Decr: 1800
					
					I have given an introductory letter for yourself and one for my father, to a young man by the name of Charles D Coxe; he will probably be at the federal City towards the last of this week. From himself I understand he intends making application for the

Consulship at the Isle of France, and his reason for applying during the present administration he avers to be, because he is a federalist & a friend to the government as hitherto administered. I know nothing to the contrary of this profession, but I have given him my opinion that the appointment he wants will not be immediately made, and farther that I believed there were competitors for the office already— This gentleman is a brother of Tench Coxe’s wife, but he is anxious to have it known that he thoroughly despises the political character of his brother in law, and wishes not to be involved in the disgrace which that fellows conduct has brought upon the name. I do not undertake to recommend him for the place he is about to seek, for I am too little acquainted with his character or qualifications to do it, and I have only given him letters of civility which he is not unworthy of receiving.
					I thank you for the papers you sent me, containing the frivolous debates about the shorthand-writers— I had already seen their contents in our papers—
					The other debate respecting the Mausoleum excited some indignant reflections in my bosom. I am angry that the legislature of the Union should spend days & weeks in debating on a subject of that nature, which cannot but revive painful thoughts in the mind of the surviving friends & relatives of Washington, and reflect neither honor or credit on themselves— I am in principle opposed to any thing like a monument & or Mausoleum, or Statue, commemorative of the life & services of that good man; not from any wish to detract from the merit of them, but because I think every device I have ever seen falls short of such a design— Moreover I think, enough has already been done to perpetuate the name, by calling the City which is to be the permanent seat of government, after him. This was no trifling tribute, and if you measure respect by the money it may cost, as some members of Congress seem to do, it will be found, that few monuments of that kind, ever cost so much. I did not like the motive which actuated Mr: Macon of N Carolina, in the speech he made on this occasion, but I was amused with it more than by anything uttered on the subject. Genl: Lee, instead of his recollection of Statues erected by European noblemen to the memory of their Mistresses, as a classic Scholar would have done more credit to himself & more dignified his Subject, had he remembered the remarkable instance of Demetrius Phalerous, who is said by his eloquence & the purity of his manners to have gained such an influence over the Athenians; that during the period in which he exercised the

office of decennial Archon, 360 brazen Statues were erected to his honor. This would have been an instance not unworthy to be cited, but for the other, I blushed at the sight of it.
					Can you tell what plan our wise legislators are going to pursue hereafter to keep the drooping head of federalism from total depression. To whom can we look for a clue to our conduct, unless to them? I expect little concert hereafter in our national concerns, but I feel as if I had less inter[est in] the reputation of our Country than heretofore—
					We are threatened here with rejoycing & exultation upon the 4th: of March. There is even a talk of illuminating the City. but I doubt whether any thing so rash will be attempted— Riot & bloodshed would be the inevitable result of such a measure—
					I take the liberty to enclose you a paragraph which I cut out of the Aurora a few days ago, expressly for your perusal— By it you will see the great power & consideration of your Asiatic namesake
					Adieu / Your’s
					
						T B Adams.
					
				
				
					By Mr: Mason I sent you some books which Dickens says you spoke for—
				
			